Citation Nr: 0217309	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-01 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) nonservice-connected 
pension benefits in the calculated amount of $28,750.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active duty service from August 1954 to 
August 1958.

This is before the Board of Veterans' Appeals (Board) in 
connection with an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) in Waco, Texas, which 
denied the veteran's claim for waiver of recovery of the 
overpayment of nonservice-connected pension benefits in the 
amount of $28,750.00.

In October 1999, the veteran was informed of his 
indebtedness to VA.  He submitted a letter in early December 
1999 in which he appeared to express disagreement with the 
creation of this debt.  It is not clear from the record 
whether this matter has been acted upon by the RO or 
withdrawn by the veteran.  Accordingly, this matter is 
hereby referred to the RO for clarification and any 
necessary action. 


FINDINGS OF FACT

1.  The appellant was notified of his VA indebtedness in the 
amount of $28,750.00 and his right to request waiver of its 
recovery by letter issued in October 1999.

2.  The appellant's request for waiver of recovery of his VA 
indebtedness was dated May 25, 2000, and was date-stamped as 
received on May 31, 2000.


CONCLUSION OF LAW

Consideration of waiver of recovery of VA indebtedness in 
the amount of $28,750.00 is prohibited as a matter of law.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. § 
1.963(b)(2) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The record indicates that the veteran has been appropriately 
notified of the legal criteria pertaining to, and the 
reasons and bases for his denial of, a waiver of recovery of 
his VA indebtedness in the RO's letter of August 2000 and 
the statement of the case (SOC) issued in January 2001.  He 
has also availed himself of the opportunity to present 
arguments regarding his claim in written statements to 
include his substantive appeal.  Both the veteran and his 
representative have been presented with opportunities to 
argue his contentions and the applicable law and 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993), 
Robinette v. Brown, 8 Vet. App. 69 (1995); see also 
38 U.S.C.A. §§ 5302(a), (b).  The veteran was presented with 
the opportunity to request a hearing before VA on this 
matter and did so.  However, the veteran failed to appear 
for a Board hearing scheduled in August 2001 and has not 
requested that this hearing be rescheduled.  Considering 
these facts, appellate review is appropriate at this time.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102-07 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2002).  This law substantially changed the 
duties VA has regarding notification and assistance to a 
claimant in many cases.  However, the United States Court of 
Appeals for Veterans Claims (Court) held in Barger v. 
Principi, 16 Vet. App. 132, 138 (2002), that the provisions 
of the VCAA do not apply to claims for waiver of recovery of 
VA indebtedness under Chapter 53 of Title 38 of the United 
States Code.  Thus, consideration of the duties required by 
VA under the VCAA would not be appropriate in present case.

Waiver of Recovery

By letter issued in October 1999, the VA Debt Management 
Center informed the veteran that he had incurred a debt to 
VA regarding his nonservice-connected pension benefits.  
This letter was sent to his last reported address and a 
"Notice of Rights" was included with the letter.  This 
information was certified by the Debt Management Center as 
correct in an internal memorandum of October 2000.

A letter was received from the veteran in December 1999.  
This letter specifically referenced a letter from the RO 
issued in October 1999 that discussed the changes in the 
amount of the veteran's pension benefits.  In the December 
1999 letter, the veteran raised contentions regarding the 
amount of earned income he had received in 1996 and 
subsequent years.  He did not indicate that he wished to 
have the recovery of his indebtedness waived.

In a letter dated May 25, 2000, the veteran requested waiver 
of the indebtedness.  This letter was date-stamped as 
received on May 31, 2000. 

In the substantive appeal of February 2001, it was contended 
that the veteran and his spouse had been unable to submit a 
timely request for waiver due to extenuating circumstances.  
These included the illness of the veteran's mother.  She 
reportedly suffered with leukemia from June 1998 to April 
1999, when she passed away.  The veteran and his spouse also 
had to be care for the spouse's elderly parents.  In 
addition, the veteran suffered from residual effects of a 
prior heart disorder.  Because of the pressing health needs 
of himself and his parents, the veteran contended he and his 
spouse were unable to effectively deal in a timely manner 
with the issue of his indebtedness.  

According to 38 U.S.C.A. § 5302(a), there shall be no 
recovery of payments or overpayments of any benefits under 
any of the laws administered by VA whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by VA 
to the payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within 
a reasonable period after such date.  The Secretary shall 
include in the notification to the payee a statement of the 
right of the payee to submit an application for a waiver 
under this statute and a description of the procedures for 
submitting the application.  See also 38 C.F.R. 
§ 1.963(b)(2) (2002).

The VA memorandum of October 2000 has established that the 
veteran was notified of his VA indebtedness in October 1999 
at his last known address and he was sent the appropriate 
"Notice of Rights."  Under the presumption of administrative 
regularity, this evidence clearly indicates that that VA 
took the appropriate action in October 1999 to meet the 
requirements of 38 U.S.C.A. § 5302 as to notification of 
indebtedness and his right to request waiver from recovery 
of this indebtedness.  See Santoro v. West, 13 Vet. App. 
516, 519 (2000) (When there is a statutory requirement for 
VA to mail an item such as a notice of appellant rights, the 
regularity of that mailing is presumed subject to rebuttal).  
In addition, this memorandum reported that the notification 
had not been returned by the U. S. Postal Service.  The 
appellant has made no claim that he failed to receive this 
notification within a reasonable period.  Thus, there is no 
basis on which consideration can be given for extending the 
time limit for filing a request for waiver of recovery under 
38 U.S.C.A. § 5302(a).  

In sum, the evidence in this case shows that the veteran's 
request for a waiver was dated May 24, 2000, which was more 
than 180 days from the notice of the indebtedness mailed to 
the veteran in October 1999.  

According to the Court ruling in Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
The law and facts in the current circumstance indicate that 
this appeal must be denied as a matter of law.  The 
appellant was required to file a request for waiver of 
recovery of his indebtedness within 180 days of notification 
that such indebtedness existed.  It is clear that he failed 
to file such a request in a timely manner.  Therefore, his 
request must be denied as a matter of law.

The above Board decision is based on the provisions of the 
applicable statute (38 U.S.C.A. § 5302(a)) which would be 
controlling on this matter.  It is clear based on the 
language of the statute that a request for waiver of 
recovery of VA indebtedness must be filed within 180 days of 
notification.  The Board finds no indication in the 
statutory language that the Secretary would have any 
discretion, outside of evidence that the payee did not 
receive notification within a reasonable period, to waive 
this time limit.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

